           Case: 3:21-cv-00441-bbc Document #: 3 Filed: 08/23/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

JAMES MURRY,
                                                          OPINION AND ORDER
                             Petitioner,
                                                                 21-cv-441-bbc
                v.

KALVIN BARRETT, Sheriff,
Dane County Jail,1

                             Respondent.

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Petitioner James Murry is in custody in the Dane County jail in Madison, Wisconsin

and has recently filed a document which I construe to be a petition for a writ of habeas

corpus under 28 U.S.C. § 2254. Petitioner alleges that he was denied the effective assistance

of counsel in connection with his probation revocation proceedings. He has paid the five

dollar filing fee, making the petition ripe for screening under Rule 4 of the Rules Governing

Section 2254 Cases.

       Before seeking a writ of habeas corpus in federal court, a petitioner must first exhaust

any remedies that are available to him in state court. 28 U.S.C. § 2254(b)(1)(A). In order

to satisfy this exhaustion requirement, a Wisconsin prisoner seeking to challenge an


       1
         Although the petition lists the Dane County Circuit Court Judge, an individual
named Brian Hayes, and an Administrative Law Judge as respondents, I have substituted the
official having custody over petitioner, Dane County Sheriff Kalvin Barrett, as the proper
respondent under Rule 2(a) of the Rules Governing Section 2254 Cases.

                                              1
           Case: 3:21-cv-00441-bbc Document #: 3 Filed: 08/23/21 Page 2 of 4




administrative decision revoking his probation must first present his claims to the state

courts by commencing an action for writ of certiorari in the court of conviction. Kalk v.

Smith, No. 06-C-0458, 2007 WL 188995, *1 (E.D. Wis. Jan. 22, 2007); State ex rel.

Johnson v. Cady, 50 Wis. 2d 540, 550, 185 N.W.2d 306, 311 (1971). If the certiorari

petition is unsuccessful, then the petitioner must appeal the circuit court’s decision to the

Wisconsin Court of Appeals, and, if unsuccessful there, must seek review by the Wisconsin

Supreme Court. O'Sullivan v. Boerckel, 526 U.S. 838, 848 (1999); Moore v. Casperson,

345 F.3d 474, 485–86 (7th Cir. 2003); Griffin v. Hafemann, No. 15-C-140, 2015 WL

566593 (E.D. Wis. Feb. 9, 2015).

       Petitioner alleges that he attempted to present his constitutional challenge to his

probation revocation to the state circuit court by filing a petition for a writ of certiorari. So

far as it appears, the circuit court rejected the petition because petitioner had merely filed

it as a pleading in his underlying criminal case, without complying with Wisconsin’s rules

for commencing certiorari actions. See 6/21/21 Letter to Pet. from Judge Reynolds, dkt. #1-

1. Specifically, the court advised petitioner that a certiorari petition challenging the

Department of Hearings and Appeals’ revocation of his probation “would have been a new

civil action, with new parties, new issues, and a strict set of rules.” Id.; see also Wis. Stat.

§§ 893.735 (action seeking a remedy available by certiorari must be filed within 45 days

after the action accrues); 801.02(5) (specifying that action for certiorari proceeds like a civil

action).




                                               2
        Case: 3:21-cv-00441-bbc Document #: 3 Filed: 08/23/21 Page 3 of 4




       In his § 2254 petition, petitioner asserts that he seeks to “challenge” the circuit

court’s order rejecting his petition. Dkt. #1. However, this court is not the proper court to

hear such a challenge. Federal courts are authorized to review whether a petitioner is in

custody in violation of his constitutional rights, but they generally defer to a state court’s

application of its own state’s rules, especially when the petitioner has not exhausted the

remedies available to him in the state courts before filing in federal court. See Lambrix v.

Singletary, 520 U.S. 518, 525 (1997) (“A State's procedural rules are of vital importance to

the orderly administration of its criminal courts; when a federal court permits them to be

readily evaded, it undermines the criminal justice system.”); Coleman v. Thompson, 501

U.S. 722, 731 (1991) (“[I]n a federal system, the States should have the first opportunity

to address and correct alleged violations of [a] state prisoner's federal rights.”). Here, the

Wisconsin Court of Appeals is well-suited to address petitioner’s concerns about his

certiorari petition, but it appears that petitioner has not filed any appeal from the circuit

court’s order. See Wis. Stat. §§ 808.03(1) (party may appeal final judgment or order of a

circuit court as a matter of right to the court of appeals); 808.04 (specifying time limits for

appeals). (Alternatively, petitioner could attempt to file a new certiorari petition that

complies with Wisconsin’s rules, although it may now be too late for him to do so.)

       As noted above, petitioner must exhaust his state court appellate remedies before this

court will entertain his petition. Because it is plain from the petition that he has not done

so, his petition is premature and will be dismissed without prejudice.




                                              3
        Case: 3:21-cv-00441-bbc Document #: 3 Filed: 08/23/21 Page 4 of 4




       Under Rule 11 of the Rules Governing Section 2254 Cases, the court must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. To

obtain a certificate of appealability, the applicant must make a “substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274,

282 (2004). This means that “reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003) (internal quotations and citations omitted).



                                         ORDER

       IT IS ORDERED that

       1. The petition for a writ of habeas corpus filed by James Murry, dkt. #1, is

DISMISSED without prejudice for petitioner’s failure to exhaust his state court remedies.

The clerk of court is directed to enter judgment for respondent and close this case.

       2. Petitioner is DENIED a certificate of appealability. Petitioner may seek a

certificate from the court of appeals under Fed. R. App. P. 22.

       Entered this 23d day of August, 2021.

                                          BY THE COURT:

                                          /s/
                                          _______________________
                                          BARBARA B. CRABB
                                          District Judge




                                             4
